t c memo united_states tax_court scott p lysford and patti d lysford petitioners v commissioner of internal revenue respondent docket no filed date daniel j frisk for petitioners christina l cook for respondent memorandum findings_of_fact and opinion swift judge respondent determined dollar_figure and dollar_figure deficiencies in petitioners’ respective and federal income taxes plus accuracy-related_penalties under sec_6662 after concession of some issues the issues for decision are for purposes of recapture and current_expense deductions under sec_179 and depreciation under sec_167 relating to a cessna airplane the extent to which petitioners have substantiated their business use of the airplane whether petitioners have substantiated their business use of various other assets whether petitioners have substantiated their tax bases in an s_corporation and a limited_liability_company and whether petitioners are liable for the sec_6662 accuracy-related_penalties the trial of this case was held on date in st paul minnesota findings_of_fact some of the facts have been stipulated and are so found 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure from to approximately date petitioners lived in detroit lakes minnesota in date petitioners sold their home in detroit lakes but they stayed in the detroit lakes home as renters until their new home in frazee minnesota was completed in date at the time the petition was filed petitioners resided in frazee minnesota for many years petitioner scott lysford worked for united airlines as a commercial airline pilot and was an active officer in the u s air national guard national guard sometime in the 1990s mr lysford earned an m b a degree in when he was furloughed from united airlines and apparently became a reserve officer in the national guard mr lysford began working as an independent mortgage broker in petitioners incorporated northshore holdings inc northshore an s_corporation owned by each petitioner northshore apparently owned a number of real_estate investment properties and mr lysford conducted some mortgage activity through northshore for the office of northshore petitioners used space in their home in detroit lakes late in mr lysford and two other individuals incorporated trinity mortgage inc trinity as an s_corporation to conduct a mortgage loan business mr lysford and the other investors each owned a one-third interest in trinity trinity’s principal office was in forest lake minnesota approximately miles from petitioners’ residence in detroit lakes in addition to the office of trinity’s being in forest lake mr lysford’s mother and apparently other lysford family members lived in forest lake from through part of mr lysford worked for northshore and trinity as an independent mortgage broker generally mr lysford conducted his day-to-day mortgage activity for both northshore and trinity from either his home in detroit lakes or his home in frazee mr lysford’s mortgage activity involved finding loan customers processing loan applications and communicating with customers banks lenders title companies and appraisers to conduct his work as an independent mortgage broker for trinity mr lysford was not required to be physically present at trinity’s office in forest lake from through part of mr lysford apparently had some responsibility for establishing and supervising maintenance of a computer network that allowed trinity’s independent mortgage brokers to work remotely from their homes these responsibilities also did not require mr lysford to be physically present at trinity’s office in forest lake in date in northshore’s name mr lysford purchased for dollar_figure and placed into service a cessna airplane during that year mr lysford also paid an additional dollar_figure to overhaul the airplane during and from either his detroit lakes home or his frazee home mr lysford made weekly trips--usually for one day but occasionally overnight--to forest lake a distance of approximately miles to make the round trips to forest lake mr lysford would drive his car from his home to the local detroit lakes airport a distance of approximately miles when petitioners lived in detroit lakes and a distance of approximately miles when they lived in frazee from the detroit lakes airport mr lysford personally and alone would pilot the cessna airplane to the airport in forest lake mr lysford testified that his typical flights between detroit lakes and forest lake took approximately one hour and that for each flight his gas cost for the airplane was approximately dollar_figure at the forest lake airport mr lysford’s mother generally would pick mr lysford up in her car mr lysford would drop his mother off at her home and he would use his mother’s car to get around while in forest lake occasionally in bad weather mr lysford would make the trip to forest lake in his personal automobile to document his frequent flights to and from forest lake mr lysford kept in his cessna airplane a small spiral notebook what he refers to as a flight log in this spiral notebook mr lysford would jot down only the date and general destination ie the city of each flight for example in noting that on date mr lysford flew to and from forest lake mr lysford’s entry in the notebook indicates only the following apr f l to document his automobile mileage in another spiral notebook mr lysford jotted down similar sparse information relating to his automobile trips indicating only the date and city to which he was driving neither mr lysford’s two notebooks nor any other evidence at trial including mr lysford’s testimony describes or identifies any loan customer bank title company business meeting or contact in or around forest lake that mr lysford met with or had relating to his mortgage activity during the years in issue in petitioners apparently incurred dollar_figure in additional unspecified airplane maintenance_expenses relating to the cessna airplane during and mr lysford conducted on behalf of northshore an activity called hockey heroes in which he took developed and sold photographs of members of his son’s youth ice hockey team during and part of mr lysford was an investment partner with three other individuals in a real_estate investment_partnership by the name of lakebreeze estates llc lakebreeze in mr lysford received dollar_figure cash for the sale apparently to the other partners of his interest in lakebreeze in trinity ceased operating and mr lysford surrendered his one-third interest therein on its federal_income_tax return northshore claimed a depreciation deduction under sec_167 relating to the dollar_figure cost of the cessna airplane and expensed currently under sec_179 the dollar_figure airplane overhaul expenses mr lysford paid in also on its federal_income_tax returns for and prior years northshore claimed deductions under sec_179 for miscellaneous costs associated with a camera computer_software dvd studio equipment furniture tools a pressure 2the record is unclear as to whether the interest in lakebreeze was owned by mr lysford or by northshore this distinction is immaterial 3the record is unclear as to whether mr lysford received any cash or other_property upon termination of his interest in trinity washer a generator a trailer and various other items of equipment hereinafter generally referred to simply as other assets northshore also claimed depreciation_deductions under sec_167 relating to the use of space in mr lysford’s home for his office northshore’s federal_income_tax returns for and reported income relating to mr lysford’s mortgage loan activity hockey heroes and other activities of mr lysford all of the income and expense deductions reported on northshore’s and tax returns were passed through to petitioners on schedules k-1 shareholder’s share of income deductions credits etc and reported on their individual joint federal_income_tax returns on audit for and respondent determined that petitioners had not substantiated the business use of the cessna airplane and the other assets accordingly respondent disallowed many of the above-claimed business_expense and depreciation_deductions relating thereto and under sec_280f respondent required recapture on petitioners’ tax_return of airplane and other costs petitioners claimed as current_expense deductions under sec_179 for and prior years respondent also determined that for petitioners had not substantiated their bases in lakebreeze and trinity respondent disallowed the capital losses petitioners claimed relating to both entities and respondent charged petitioners with capital_gain relating to the termination of their investment in lakebreeze with regard only to the few adjustments respondent made that are still in dispute the table below compares the sec_179 expense recapture the capital_gains_and_losses the sec_167 depreciation and the sec_179 current expenses as reflected on petitioners’ filed and federal_income_tax returns with those items as redetermined by respondent note that in the table for each income adjustment we show the amount of respondent’s increase for each expense deduction we show the amount respondent allowed not the amount disallowed 4on audit and as a partial concession to petitioners respondent allowed of the business_expenses and depreciation petitioners claimed relating to the cessna airplane and several other assets 5to the extent respondent’s adjustments have been conceded or are not contested by petitioners they are not reflected in the schedule claimed on respondent’s increase in claimed on respondent’s increase in tax_return deductions allowed return deductions allowed income or expense income or expense tax income recapture under sec_280f of sec_179 expenses - - dollar_figure n a n a capital_loss gain lakebreeze trinity expense deductions sec_167 depreciation airplane cost office n a n a n a dollar_figure n a big_number dollar_figure big_number - - big_number n a sec_179 current expenses airplane maintenance big_number other n a - - n a n a big_number dollar_figure - - big_number n a n a - - finally respondent determined accuracy-related_penalties under sec_6662 for both and opinion taxpayers have a responsibility to maintain records sufficient to determine their correct federal_income_tax liability sec_6001 116_tc_438 deductions are a matter of legislative grace and taxpayers generally bear the burden of proving their entitlement to claimed deductions rule a 292_us_435 respondent argues that petitioners have not established that the cessna airplane and the other assets were used predominately in a qualified_business_use as defined in sec_179 and sec_280f and therefore that petitioners must recapture expenses claimed for and prior years relating thereto respondent also argues that petitioners are not entitled to the current_expense deductions claimed under sec_179 for with regard to the airplane we agree taxpayers may elect to deduct as current expenses the cost of sec_179 property acquired and used in the active_conduct_of_a_trade_or_business and placed_in_service during the year sec_179 b d sec_1_179-4 income_tax regs however to be eligible for current_expense deductions under sec_179 taxpayers must show that the business use of such property exceed sec_50 sec_1_179-1 income_tax regs relating to sec_179 property see also sec_280f relating to listed_property if in any year taxpayers’ business use of property falls to or less deductions previously claimed under sec_179 are subject_to recapture under sec_280f if listed_property or under sec_179 if not listed_property taxpayers are required to substantiate the business use of sec_274 listed_property such as an airplane used for transportation for any year for which recapture under sec_280f may be required even if the taxpayers have fully depreciated the listed_property in a prior year sec_1_280f-3t temporary income_tax regs fed reg date sec_274 requires taxpayers to substantiate by adequate_records or by sufficient evidence corroborating the taxpayers’ own statements the amounts of the expenses the time and place of the expenses or use of the property and the business_purpose of the expenses sec_1_274-5t temporary income_tax regs fed reg date provides that in order to constitute an adequate record of business_purpose within the meaning of sec_274 a written_statement of business_purpose generally is required however where the business_purpose is evident from the surrounding facts and circumstances a written_statement of business_purpose may not be required see id for example in the case of a sec_1_274-5t temporary income_tax regs fed reg date provides in pertinent part for example a taxpayer who uses a truck for both business and personal purposes and whose only business use of a truck is to make deliveries to customers on an established route may satisfy the adequate record requirement by recording the total number of miles driven during the taxable_year the length of the delivery route once and the date of each trip at or near the time of the trips salesman calling on customers on an established sales route a written explanation of the business_purpose of such travel ordinarily will not be required with respect to the use of the cessna airplane petitioners urge us to infer from the facts and circumstances that mr lysford’s flights to and from forest lake constituted a routine established route by which he conducted mortgage-related business and that a written_statement of the business_purpose for his flights is not required mr lysford testified that all of his airplane flights and his automobile trips to forest lake were for business and that he did not describe in detail his use of the cessna airplane because as a pilot with an airline transport pilot rating he had no reason to log flight hours on the evidence before us we conclude that while mr lysford may have conducted some mortgage business in or around forest lake petitioners have not substantiated the level of business use and purpose required under sec_274 other than mr lysford’s very general testimony petitioners provided no credible_evidence that mr lysford sold any mortgages or met with specific clients mortgage brokers or title companies in or around forest lake neither mr lysford’s general business_purpose nor his specific business_purpose for making specific trips to forest lake from his home miles away is evident from the facts and circumstances mr lysford’s entries in his spiral notebooks are wholly inadequate they merely list the date and destination of airplane and automobile trips no business_purpose for the trips no names of clients visited and no description of business scheduled conducted or attempted is provided a list of dates representing mr lysford’s airplane and automobile trips with no identification of the people visited the locations visited the nature or purpose of the trips or the business actually conducted falls well short of the substantiation required by sec_274 for petitioners have failed to show that their business use of the cessna airplane exceeded and we sustain respondent’s determination that the dollar_figure in airplane overhaul expenses deducted for under sec_179 relating to the cessna airplane is subject_to recapture for the same reason we sustain respondent’s disallowance of petitioners’ dollar_figure claimed sec_179 current expenses for relating to the cessna airplane petitioners provided no evidence of the cost or business use of the other assets for which they claimed expense deductions under sec_179 for years before we therefore sustain respondent’s determination that petitioners’ sec_179 expense deductions claimed for prior years relating to these other assets are subject_to recapture for sec_167 and sec_168 allow depreciation and accelerated_cost_recovery only for property used in a trade_or_business or held_for_the_production_of_income as noted petitioners have failed to demonstrate a business use for the cessna airplane in excess of the respondent allowed on audit petitioners also have failed to provide any evidence of the costs of the home_office used in connection with mr lysford’s mortgage activity for we sustain respondent’s disallowance of the claimed depreciation_deductions under sec_167 relating to the cessna airplane for and and to the home_office for with regard to the deductions for expenses claimed for under sec_179 relating to the camera lens computer and other assets petitioners have provided no documentation to reflect the existence let alone cost or business_purpose of these items and petitioners offered no testimony with regard thereto we sustain respondent’s disallowance of these claimed deductions as stated respondent determined that petitioners were required to recognize a dollar_figure gain on the sale of mr lysford’s interest in lakebreeze because lakebreeze was treated as a partnership for federal tax purposes the provisions of subchapter_k of the code and the regulations thereunder apply loss to a distributee may be recognized in an amount equal to the distributee’s adjusted_basis over the amount of any money distributed to him sec_731 sec_1 a income_tax regs at trial petitioners offered various loan documents deposit receipts and bank statements along with copies of their schedules k-1 attached to their and joint federal_income_tax returns in an effort to substantiate their basis in lakebreeze petitioners have the burden to substantiate through adequate_records their basis in lakebreeze see rule a welch v helvering u c the only credible_evidence establishing petitioners’ basis in lakebreeze is a photocopy of a signed check from northshore to lakebreeze for dollar_figure dated date all other documents offered in support of petitioners’ basis in lakebreeze are inadequate they are unsigned they fail to identify the source of the funds and in the case of documents purporting to show loans obtained by or on behalf of lakebreeze they fail to identify the borrower and are unsigned the lakebreeze schedules k-1 are not credible_evidence of petitioners’ basis in lakebreeze see 71_tc_633 petitioners have substantiated a basis of only dollar_figure in lakebreeze and are required to recognize a dollar_figure capital_gain in connection with the termination of mr lysford’s interest therein see sec_732 sec_1_731-1 income_tax regs sec_6662 and b imposes an accuracy-related_penalty of on any portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax an understatement of income_tax for a year is substantial if it exceeds of the amount required to be shown on the federal_income_tax return or dollar_figure sec_6662 petitioners present no credible argument with regard to their liability for the sec_6662 substantial_understatement_penalty and we sustain respondent’s imposition thereof we have considered all of petitioners’ arguments and to the extent not addressed herein we conclude they are moot irrelevant or without merit 7dollar_figure is equal to the excess of cash distributed to petitioners from the sale of their interest dollar_figure over the dollar_figure basis 8petitioners provided no documentation to substantiate a tax basis in trinity further petitioners failed to address this issue on brief accordingly petitioners are deemed to have waived or conceded any argument as to the correctness of respondent’s disallowance of the dollar_figure claimed capital_loss relating to trinity see 87_tc_698 citing rule a for the proposition that because petitioners have made no argument with respect to deductions claimed they are deemed to have conceded their nondeductibility aff’d 832_f2d_403 7th cir to reflect the foregoing decision will be entered under rule 9at trial petitioners conceded that they are unable to substantiate the business use of several assets for thus triggering recapture of deductions that were claimed under sec_179 with regard thereto in and prior years petitioners however suggest that several of the assets subject_to recapture of deductions claimed in prior years are not listed_property as defined in sec_280f and thus are not subject_to the recapture rules of sec_280f but rather are subject_to the recapture rules of sec_179 and the regulations thereunder we expect the parties to resolve any questions regarding what constitutes listed_property in their rule_155_computations
